DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 11, 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a feedback mechanism that includes the combination of recited limitations in claims 1, 21, and 30. The art alone or in combination did not teach wherein (Claim 1) a stationary handle extending from the body portion; a trigger operably coupled to the housing and movable towards the stationary handle to cause actuation of the handle assembly; a drive member movable within the housing from an initial position to an advanced position in response to actuation of the trigger; and a feedback mechanism in operable engagement with the trigger, the feedback mechanism including a torsion spring having a hammer portion, wherein upon complete actuation of the handle assembly the hammer portion of the torsion spring strikes a surface to create at least one of an audible or a tactile response; (Claims 21 and 30) a feedback mechanism in operable engagement with the trigger, the feedback mechanism including a spring member pivotally supported on the trigger and having a striking portion, wherein upon complete actuation of the handle assembly the striking portion of the spring member strikes a surface to create at least one of an audible or a tactile response. The closet prior art of record Zergiebel (U.S. Patent Publication No. 2009/0299382 A1) fails to disclose the above limitations and would be obvious to modify because of its divergent spring and handle structure. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771